Case 6:18-cv-01229-MJJ-CBW Document 62-2 Filed 09/17/20 Page 1 of 3 PageID #: 976




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF LOUISIANA
                                        LAFAYETTE DIVISION


    SECURITIES AND EXCHANGE                                Case No. 6:18-CV-01229-MJJ-CBW
    COMMISSION,
                                                           DISTRICT JUDGE MICHAEL J. JUNEAU
                      Plaintiff,
                                                           MAGISTRATE JUDGE CAROL B.
              vs.                                          WHITEHURST

    WORLD TREE FINANCIAL, LLC,
    WESLEY KYLE PERKINS, and                               EXPEDITED CONSIDERATION
    PRISCILLA GILMORE PERKINS,                             REQUESTED
                      Defendants.


                       DECLARATION OF LYNN M. DEAN IN SUPPORT
                      OF SECURITIES AND EXCHANGE COMMISSION’S
                    MOTION TO CONDUCT TRIAL BY VIDEOCONFERENCE


         I, Lynn M. Dean, declare pursuant to 28 U.S.C. § 1746 as follows:

         1.         I am an attorney at law admitted to practice law in the State of California and

  before the United States District Court for the Central District of California. I am employed as

  an attorney in the Los Angeles Regional Office of the U.S. Securities and Exchange Commission

  (“SEC”), and am counsel of record for the SEC in this case. I have personal knowledge or

  knowledge based upon my review of the file of the facts set forth in this Declaration and, if

  called and sworn as a witness, could and would competently testify thereto.

         2.         Earlier this year, due to the impact of the pandemic on in-person appearance and

  travel, the depositions in this action proceeded by video. The parties conducted four

  videoconference depositions between July 8, 2020 and July 21, 2020.

         3.         On August 12, 2020, the Court held a status conference concerning the schedule

  in this action. Given that the District has ordered that no civil jury trials may proceed until

  January 2021, the Court offered that defendants could elect to waive a jury trial and proceed with
Case 6:18-cv-01229-MJJ-CBW Document 62-2 Filed 09/17/20 Page 2 of 3 PageID #: 977




  a bench trial in November, or wait until jury trials are currently anticipated to resume in January

  2021.

           4.       The SEC filed a motion for partial summary judgment against all defendants on

  August 31, 2020, as well as a motion in limine to exclude defendants’ expert. The motions were

  initially set by the Court for a hearing on November 10, 2020. Because that date was after the

  trial date, I contacted the Court’s clerk Michelle Kallan on September 1, 2020 to inquire about

  scheduling that hearing and the Order requiring live appearances at the trial. In response, the

  Court reset the motions to be heard on October 23, 2020, the same date as the final pretrial

  conference. By telephone on September 2, 2020, Ms. Kallan advised me that the Court would

  entertain discussion at the final pretrial conference whether the bench trial would proceed

  remotely or in-person.

           5.       On September 16, 2020, I met and conferred with defense counsel Buzz Durio by

  telephone concerning this motion. Mr. Durio indicated that Defendants oppose the SEC’s request

  that the entire trial be conducted remotely. Defendants have no objection to the SEC and its

  witnesses appearing by video-conference.

           6.       The SEC’s offices nationwide remain on mandatory telework, requiring

  permission for staff to enter any of its offices.

           7.       I am concerned about the health and safety implications for me of traveling to

  Lafayette, Louisiana for trial. I am mindful that air travel remains discouraged by the CDC,

  whose website, as of August 25, 2020, advises that “[t]ravel increases your chances of getting

  and spreading COVID-19. Staying home is the best way to protect yourself and others from

  COVID-19.”1 I am responsible for the care and maintenance of my 91-year-old mother, who has

  dementia and is in a high-risk group, and I limit my activities so that I can take care of her.

  1
    See https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-risk.html (noting that “Air travel requires
  spending time in security lines and airport terminals, which can bring you in close contact with other people and
  frequently touched surfaces. Most viruses and other germs do not spread easily on flights because of how air
  circulates and is filtered on airplanes. However, social distancing is difficult on crowded flights, and sitting within 6
                                                              2
Case 6:18-cv-01229-MJJ-CBW Document 62-2 Filed 09/17/20 Page 3 of 3 PageID #: 978




          8.       The SEC has already conducted one bench trial entirely remotely in the Southern

  District of New York. See SEC v. Paulsen, Civil Action No. 1:18-cv-6718 (PGG) (S.D.N.Y. July

  22, 2020). SEC counsel and witnesses were in Chicago and all parties and witnesses, including

  the Defendants appeared by video-conference. Therefore, the SEC’s counsel, paralegal and

  technical staff are familiar with technological measures to carry out a remote trial occurring in

  another jurisdiction.

          I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.

          Executed this 16th day of September, 2020 in Los Angeles, California.



                                                       /s/ Lynn M. Dean
                                                       Lynn M. Dean




  feet of others, sometimes for hours, may increase your risk of getting COVID-19. Factors that may increase risk of
  air travel include flight duration and whether others onboard are wearing masks.”).
                                                           3
